UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1765


DEBBIE COGHILL,

                    Plaintiff - Appellant,

             v.

BOARD OF EDUCATION FOR PRINCE GEORGE’S COUNTY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:14-cv-02767-GJH)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debbie Coghill, Appellant Pro Se. Lindsay A. Freedman, Linda Hitt Thatcher, Wayne
Bennett Wiseman, THATCHER LAW FIRM, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Debbie Coghill appeals from the district court’s orders granting the Board of

Education for Prince George’s County summary judgment on her claims brought pursuant

to the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (2012), and Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and

denying her motion for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Coghill v. Board of Educ. for Prince George’s Cty., No. 8:14-cv-02767-GJH (D. Md. Mar.

17, 2017; filed June 23, 2017 & entered June 26, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2